In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 15-1345V
                                    Filed: January 12, 2017
                                        UNPUBLISHED

****************************
JOAN WITKOWSKI,                           *
                                          *
                   Petitioner,            *
                                          *     Damages Decision Based on Proffer;
v.                                        *     Influenza Vaccine (“Flu Vaccine”);
                                          *     Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                       *     Administration (“SIRVA”);
AND HUMAN SERVICES,                       *     Special Processing Unit (“SPU”)
                                          *
                   Respondent.            *
                                          *
****************************
Franklin John Caldwell, Jr., Maglio, Christopher & Toale, Sarasota, FL, for petitioner.
Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On November 9, 2015, Joan Witkowski (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act” or “Program”). Petitioner alleges that she
suffered right sided bursitis and a focal, partial thickness tear in the posterior
supraspinatus tendon at the distal bursal surface caused by the influenza vaccination
she received on October 23, 2014. Petition at ¶¶ 1, 5-6. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

        On November 21, 2016, the undersigned issued a ruling on entitlement, finding
petitioner entitled to compensation. (ECF No. 31). On January 12, 2017, respondent
filed a proffer on award of compensation (“Proffer”) indicating petitioner should be

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
awarded $75,000.00. Proffer at 1. In the Proffer, respondent represented that
petitioner agrees with the proffered award. Id. Based on the record as a whole, the
undersigned finds that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $75,000.00 in the form of a check payable to
petitioner, Joan Witkowski. This amount represents compensation for all damages
that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                                  s/Nora Beth Dorsey
                                                  Nora Beth Dorsey
                                                  Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS


JOAN WITKOWSKI,

                      Petitioner,

v.                                                    No. 15-1345V
                                                      Chief Special Master Nora Beth Dorsey
SECRETARY OF HEALTH AND                               ECF
HUMAN SERVICES,

                      Respondent.


             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On November 21, 2016, respondent filed an amended Rule 4(c) Report, in which she

recommended that the Court find petitioner entitled to compensation, and also on November 21,

2016, the Court entered its Ruling on Entitlement, finding petitioner entitled to compensation.

Respondent now proffers that petitioner receive an award of a lump sum of $75,000.00 in the

form of a check payable to petitioner. This amount represents compensation for all elements of

compensation under 42 U.S.C. § 300aa-15(a) to which petitioner is entitled. 1

       Petitioner agrees with the proffered award of $75,000.00. 2

                                                     Respectfully submitted,

                                                     BENJAMIN C. MIZER
                                                     Principal Deputy Assistant Attorney General




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.
2
  This proffer does not include any award for attorneys’ fees and costs that may be awarded
pursuant to 42 U.S.C. § 300aa-15(e).


                                                 1
                              C. SALVATORE D’ALESSIO
                              Acting Director
                              Torts Branch, Civil Division

                              CATHARINE E. REEVES
                              Deputy Director
                              Torts Branch, Civil Division

                              ALEXIS B. BABCOCK
                              Senior Trial Attorney
                              Torts Branch, Civil Division

                              s/ RYAN D. PYLES
                              RYAN D. PYLES
                              Trial Attorney
                              Torts Branch, Civil Division
                              U.S. Department of Justice
                              P.O. Box 146
                              Benjamin Franklin Station
                              Washington, DC 20044-0146
                              Tel: (202) 616-9847

Dated: January 12, 2017




                          2